[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] RULING ON MOTION TO DISMISS (#200)
1. As to Count Seven, the Motion is granted because it is barred by the statute of limitations, C.G.S. § 52-577.
2. As to the allegations in paragraphs 84 and 85 of the First Count, the Motion to Dismiss is treated as a Motion to Strike and is granted because it is barred by the statute of limitations.
3. Insofar as Count Eight applies to defendant Jesse Frankl, the Motion is granted because it is asserted in the wrong forum and is controlled by C.G.S. § 4-165.
4. As to all other claims against defendants Bonzani and Frankl, the Motion to Dismiss is granted because the defendants are absolutely immune from suit.
The court also notes that it could well have dismissed on the basis ofres judicata and duplication of the federal action. In large part, the Motion could have been favorably considered because the plaintiff does little more than set forth bare statements of opinion, conclusory allegations and unwarranted inferences of fact.
The Court
DANIEL E. BRENNAN, JR., J.